Exhibit 10.2
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
AMENDMENT NO. 3 TO SERVICE AGREEMENT
     THIS AMENDMENT NO. 3 TO SERVICE AGREEMENT (the “Amendment”) by and between
VENTIV COMMERCIAL SERVICES, LLC, a New Jersey limited liability company
(“Ventiv”) and SANTARUS, INC., a Delaware corporation (“Client”), is entered
into as of June 30, 2010 (the “Effective Date”).
     WHEREAS, Ventiv and Client have entered into that certain Service
Agreement, dated November 3, 2006, the subsequent Amendment No. 1 to Service
Agreement, dated as of June 15, 2007, and the subsequent Amendment No. 2 to
Service Agreement, dated as of October 6, 2008 (Amendment No. 2, with Amendment
No. 1 and the Service Agreement, collectively the “Agreement”), wherein Ventiv
agreed to provide certain Services to Client upon the terms set forth in the
Agreement; and
     WHEREAS, Ventiv and Client desire to amend certain terms of the Agreement,
as set forth herein.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements contained in this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Ventiv and Client, intending to be legally bound hereby, agree as follows:

1.   Notwithstanding anything to the contrary set forth in the Agreement, the
last sentence of Section 1(a)(i) of the Agreement is amended to provide that
Client may increase or decrease the number of Ventiv Sales Representatives in a
range from one (1) to one hundred fifty (150) upon at least sixty (60) days
prior written notice to Ventiv.   2.   Notwithstanding Sections I(a) and I(c) of
Exhibit A of the Agreement, in the event that the number of Ventiv Sales
Representatives utilized by Santarus is [***] or fewer, the number of RTAMs
assigned to the Project Team shall be [***], the existing National Project
Director and Project Manager shall perform the RTAM duties and the Fixed Monthly
Fee payable to Ventiv shall be $[***] per Ventiv Sales Representative.   3.  
For clarification purposes, the Parties acknowledge that Santarus may direct
Ventiv to perform Services with regard to one or more of the Products listed on
Exhibit B.   4.   Section 13(j) of the Agreement is amended to reflect Ventiv’s
new address of 500 Atrium Drive, Somerset, NJ 08873 and Santarus’ new address of
3721 Valley Centre Drive, Suite 400, San Diego, CA 92130.   5.   Except as
specifically set forth herein, all of the terms and provisions of the Agreement
shall remain unchanged, unmodified and in full force and effect, and the
Agreement shall be read together and construed with this Amendment.

 

***   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.





--------------------------------------------------------------------------------



 



6.   Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.   7.   This Amendment may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Amendment by signing any such counterpart.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

                      SANTARUS, INC.       VENTIV COMMERCIAL SERVICES, LLC    
 
                   
By:
  /s/ Gerald T. Proehl       By:   /s/ Paul Mignon    
 
                    Name: Gerald T. Proehl       Name: Paul Mignon     Title:
President and CEO       Title: President, inVentiv Selling Solutions    

2